02V M0TI02V EOE EEHEABIIVO.
Me. Justice PHILLIPS
delivered the opinion of the court.
That part of the opinion in which it is said that the Honorable Court of Civil Appeals properly entered judgment in favor of the State for the land, and elsewhere expressing approval of its judgment, is withdrawn. The question certified did not involve any holding by us in respect to the correctness of the action of the Court of Civil Appeals in rendering the judgment, and I am authorized by the Chief Justice to say that these expressions in his opinion were inadvertently made. Wc adhere to the answer made to the certified question, that the resurvey made by Twitchell was not binding upon the State, and the surveys owned by the appellee should be run and the corners located in accordance with their original field notes.
The motion for rehearing is overruled, but the opinion of the court is corrected in the particular stated.
Delivered June 26, 1914.
Associate Justice Hawkins, being disqualified, did not participate in the decision of this motion.